Citation Nr: 0800700	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-38 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for peptic ulcer disease, 
claimed as secondary to service-connected schizophrenic 
reaction, residual type, with anxiety and depression.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by theabove 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified before the undersigned at a Travel 
Board hearing conducted at the RO.  A transcript has been 
included in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Both the November 2004 rating action and the August 2005 
statement of the case (SOC) made reference to a VA 
examination performed in October 2004.  Despite a careful 
search through the various volumes of the claims folder, a 
report of that examination could not be found.  This report 
must be associated with the claims folder.  

The references to the October 2004 examination made in the 
rating action and the SOC do not indicate that an opinion was 
obtained as to whether the veteran's service-connected 
psychiatric disorder aggravated any diagnosed peptic ulcer 
disease.  Such an opinion is needed in this case in light of 
the changes made to 38 C.F.R. § 3.310(b) (2007).  This 
regulation states: 

Any increase in severity of a non-service-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, 
and not due to the natural progress of the non-
service-connected disease, will be service 
connected.  However, VA will not concede that a 
non-service-connected disease or injury was 
aggravated by a service-connected disease or injury 
unless the baseline level of severity of the non-
service-connected disease or injury is established 
by medical evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
non-service-connected disease or injury.  The 
rating activity will determine the baseline and 
current levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) and 
determine the extent of aggravation by deducting 
the baseline level of severity, as well as any 
increase in severity due to the natural progress of 
the disease, from the current level.  

Finally, the Board notes that the veteran's claim for service 
connection for peptic ulcer was previously denied in an 
August 1979 rating decision.  The veteran did not appeal this 
decision.  Therefore, the current claim should have been 
handled as a claim to reopen a previously denied claim.  
Therefore, the Board finds that, in order to avoid any 
prejudice to the veteran, his case must be returned to the RO 
for readjudication on a new-and-material-evidence basis.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Court has also issued a decision during the pendency of 
this appeal in Kent v. Nicholson, 20 Vet. App. 1 ( 2006), 
which addressed the appropriate VCAA notice to be provided in 
requests to reopen previously denied claims.  The Court found 
that VA must notify a claimant of the evidence and 
information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
service connection for the underlying condition(s) claimed 
(that is, that the obligations under Kent do not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service connection 
claim, see Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  
In addition, VA must consider the bases for the prior denial 
and respond with a notice letter that describes what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish service connection 
in the previous denial.  Such notice to the veteran is 
essential since the question of materiality depends on the 
basis on which the prior denial was made and the failure to 
notify a claimant of what would constitute material evidence 
would be prejudicial to the claimant.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Kent decision 
concerning VCAA notice in cases involving 
new and material evidence.

2.  The RO should provide a copy of the 
October 2004 VA examination results for 
inclusion in the claims folder.  If this 
examination report cannot be located, it 
must so stated, in writing, for the 
record.

3.  The veteran must be afforded all 
appropriate VA examinations, to include 
psychiatric and gastrointestinal 
examinations in order to ascertain the 
etiology of any diagnosed peptic ulcer 
disease.  The claims folder must be made 
available to the examiners to review in 
conjunction with the examinations, and the 
examiners must indicate in the examination 
report that the claims folder was so 
reviewed.

a.  The examination should include an 
opinion as to whether it is at least as 
likely as not (that is, to at least a 
50/50 degree of probability) that the 
service-connected schizophrenic 
reaction, with anxiety and depression, 
caused or aggravated any diagnosed 
peptic ulcer disease, or whether such 
causation or aggravation is unlikely 
(i.e., less than a 50/50 probability).  

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

c.  If the above opinion cannot be 
rendered on a medical or scientific 
basis without invoking processes 
relating to guesswork or judgment based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so.

d.  All indicated special studies 
deemed necessary to render the opinion 
must be conducted.  A complete 
rationale for all opinions expressed 
must be provided.

4.  Once the above-requested development 
has been completed, the veteran's claim as 
to whether new and material evidence has 
been submitted to reopen his claim for 
service connection for peptic ulcer 
disease claimed as secondary to the 
service-connected schizophrenic reaction 
with anxiety and depression must be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


